Citation Nr: 1100152	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-24 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder to 
include carcinoma of the lung with metastasis to the spine, 
chronic obstructive pulmonary disease (COPD) and sleep apnea, to 
include as due to exposure to herbicides and contaminated water.

2.  Entitlement to service connection for a laryngectomy as a 
post-operative residual of carcinoma of the larynx, resection of 
the neck and head and neck carcinoma, to include as due to 
exposure to herbicides and contaminated water.

3.  Entitlement to service connection for glaucoma.

4.  Entitlement to service connection for alcoholism.

5.  Entitlement to service connection for a duodenal disorder, to 
include as due to herbicide exposure and contaminated water.

6.  Entitlement to service connection for an intestinal disorder, 
to include as due to herbicide exposure and contaminated water.

7.  Entitlement to service connection for a thyroid disorder, to 
include as due to herbicide exposure and contaminated water.

8.  Entitlement to service connection for a kidney disorder, 
claimed as kidney pains.

9.  Entitlement to service connection for a cyst on the buttock.

10.  Entitlement to service connection for a shoulder scar as a 
residual of a sebaceous cyst.

11.  Entitlement to service connection for a cockroach bite.

12.  Entitlement to service connection for amoebic dysentery.

13.  Entitlement to service connection for lymphoma.

14.  Entitlement to service connection for peripheral neuropathy, 
right upper extremity, to include as due to herbicide exposure 
and contaminated water.

15.  Entitlement to service connection for peripheral neuropathy, 
left upper extremity, to include as due to herbicide exposure and 
contaminated water.

16.  Entitlement to service connection for peripheral neuropathy, 
right lower extremity, to include as due to herbicide exposure 
and contaminated water.

17.  Entitlement to service connection for peripheral neuropathy, 
left upper extremity, to include as due to herbicide exposure and 
contaminated water.

18.  Entitlement to an acquired psychiatric disorder to include 
anxiety and depression.

(The issue of whether the Veteran's income is excessive for 
purposes of VA pension benefits will be the subject of a separate 
Board decision.)

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to May 1973, to 
include service in Thailand.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision by the Newark, New Jersey 
VA Regional Office (RO) which, in pertinent part, denied the 
Veteran's various claims for service connection.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran requested a hearing at a local VA office to provide 
his personal testimony in a June 2010 substantive appeal, despite 
previously indicating in a June 2009 substantive appeal that he 
did not desire such a hearing.  In a letter that accompanied this 
June 2010 substantive appeal, the Veteran generally addresses all 
of his claims on appeal and does not specify for which claim or 
claims he is requesting a hearing.  This request has not been 
withdrawn by the Veteran or his representative.

As the Veteran has the right to a RO hearing and has not yet been 
afforded the hearing, a remand is required for such a hearing to 
be scheduled.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The Veteran should be scheduled for a hearing 
before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


